Citation Nr: 1123265	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos in service.

3.  Entitlement to service connection for residuals of a head injury, characterized as brain disease and memory loss.

4.  Entitlement to an initial compensable evaluation for malunion of the mandible.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran had active military service from February 1963 to September 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The the issues of entitlement to service connection for an acquired psychiatric disorder, to include as due to a residual of an in-service head injury, and entitlement to a total disability rating based upon individual unemployability being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure; entitlement to service connection for residuals of a head injury, characterized as brain disease and memory loss and entitlement to an initial compensable evaluation for malunion of the mandible being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

2.  The medical evidence fails to relate the Veteran's prostate cancer to his period of service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5103, 5103A, 5107 ((West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in January 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for prostate cancer.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to prostate cancer until several years following separation, nor does the Veteran contend an onset more proximate to service.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as relevant post-service reports of VA treatment.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for prostate cancer.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed under 38 C.F.R. § 3.309(e).  Prostate cancer is among the diseases listed under § 3.309(e) for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Initially, the Board notes that service connection for prostate cancer is not warranted on a direct or presumptive basis here. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.   Upon review of the evidence of record, the Board notes that the Veteran's service treatment records show no treatment for prostate cancer or a prostate disorder during service.  He was not diagnosed with prostate cancer until 2005 and there is no competent evidence linking his prostate cancer directly to service.  See 38 U.S.C.A. § 1110;38 C.F.R. § 3.303.  Moreover, the Veteran has never advanced this theory of entitlement for service connection for prostate cancer in these respects.

Rather, the Veteran alleges that his prostate cancer is attributable to exposure to herbicides while stationed on an aircraft carrier in the offshore waters of Vietnam.  With regard to presumptive service connection, as to the Veteran's alleged in-service herbicide exposure, the Board finds that the Veteran does not have "service in Vietnam," such that exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975. 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, on May 8, 2008, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  See Haas, supra; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

In this case, the service department has confirmed that the Veteran served aboard the U.S.S. Sticknell in the coastal waters of Vietnam.  He does not contend nor does the record suggest that he went ashore from the ship.  In February 2009, the service department indicated that the Veteran served aboard the U.S.S Sticknell DD 888, which was in the official waters of the Republic of Vietnam from March 8, 1966, to March 22, 1966; April 14, 1966, to May 9, 1966; and from May 25, 1966 , to June 30, 1966.  The service department indicated that the record provided no conclusive proof that the Veteran went ashore from the ship.  Additionally, the Veteran has submitted a letter from his Commanding Officer on the U.S.S. Sticknell, which related the ship's history.  This letter indicated that, in June 1966, they were stationed off the coast of South Vietnam for gunfire support duties.  Therefore, there is an absence of evidence indicating in-country service in Vietnam.  Accordingly, it cannot be presumed that the Veteran was exposed to an herbicide agent during active service.

Again, the Board finds that absent qualifying service in Vietnam and corroborating evidence of exposure to herbicides off shore, there is no basis for presumptive service connection for type II diabetes due to herbicide exposure, including Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation to the Republic of Vietnam, which is not demonstrated in this case.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to this claim of entitlement to service connection for prostate cancer, and service connection for such must be denied.

There is no doubt that the Veteran is competent to relate the circumstances of his service as he remembers it and his belief of exposure to herbicides therein.  His competency is not at issue with regard to recounting of events in service.  In this instance, however, the facts and the law supersede any credibility determination in this regard and, without more, border on lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In any event, the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002);  38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Service connection for prostate cancer, to include as due to exposure to herbicides/Agent Orange must be denied.


ORDER

Service connection for prostate cancer, claimed as due to herbicide exposure, is denied.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, to include as secondary to exposure to asbestos in service; entitlement to service connection for residuals of a head injury, characterized as brain disease and memory loss, and entitlement to an initial compensable evaluation for malunion of the mandible.  The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  

A review of the claims folder does not reveal that any clinical records regarding the Veteran's treatment for a respiratory disorder, residuals of a head injury and a mandible disability have been associated with the claims folder.  In this respect, Vet Center treatment records allude to a long history of private and VA treatment.  The only VA treatment records associated with the claims file are dated from April 2006 through March 2009 and the claims file is absent any private treatment records. 

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before VA, even where they are not actually before the adjudicating body.  As such, the AMC should attempt to obtain VA clinical records pertaining to treatment for the Veteran's service-connected nose and lumbar spine disabilities.

Additionally, it appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, as gleaned from a March 2010 letter written by a therapist at the Vet Center.  No records regarding any grant of benefits have been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of SSA records prior to issuance of final decision, Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both SSA decision and supporting medical records pertinent to claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the event that these outstanding records become associated with the claims file, the Veteran should be afforded additional VA examinations in connection with his claims of service connection for a respiratory disorder and residuals of a head injury.  See 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

Finally, the Veteran's residuals of fractured mandible are currently rated as noncompensable under 38 C.F.R. § 4.150, Diagnostic Code 9904, applicable to malunion of the mandible.  Under Diagnostic Code 9904, higher ratings are available for moderate and severe displacement of the mandible, which is dependent on the degree of motion and relative loss of masticatory function.  There are also higher ratings available under other diagnostic codes applicable to dental and oral conditions.  However, the March 2009 VA dental examination report did not address all of these criteria and is therefore inadequate.  A new VA dental examination is therefore warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for his respiratory disorder, residuals of a head injury and mandible disability since service.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be so informed.

3.  If additional evidence is received as a result of the above, then the Veteran should be afforded a VA medical examination to obtain an opinion of etiology as to his respiratory claim.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate that such was accomplished.

The examiner is asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disorder was caused by or incurred in active service, to include exposure to asbestos.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.

4.  If additional evidence is received as a result of the above, then the Veteran should be afforded another VA neurologic examination.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate the report that such was accomplished.

The examiner is asked to ascertain whether the Veteran currently experiences any residuals attributable to his head injury that occurred in the early 1960s, not to include any psychiatric manifestations.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.

5.  Schedule the Veteran for a VA dental examination.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.

The examiner should indicate whether there is malunion or nonunion of the mandible.  If there is malunion, he or she should indicate whether there is slight, moderate, or severe displacement.  If there is nonunion, he or she should indicate whether it is moderate or severe.  The examiner's conclusions in this regard should take into consideration the degree of motion and relative loss of masticatory function.

The examiner should also identify all other dental and oral symptomatology, to include any loss of mandible, limited motion of temporomandibular articulation, or loss of ramus.  Additionally, inter-incisal range of motion should be noted.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion.

6.  Following the completion of the requested actions, then re-adjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


